                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

MICHAEL PHILLIPS                                                                    PLAINTIFF

v.                                     Case No. 4:18-cv-04096

JAMES SINGLETON, Sheriff, Hempstead County;
JOHNNY GODBOLT, Captain, Hempstead County
Jail; and HEMPSTEAD COUNTY                                                      DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed September 18, 2018, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 18). Judge Bryant recommends that Plaintiff Michael Phillips’ Motion for a Court Order

for Allergy Skin Testing Analysis (ECF No. 15) be denied because Plaintiff has failed to

demonstrate he is entitled to injunctive relief.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 28) in toto. Accordingly, Plaintiff’s Motion for a Court Order for

Allergy Skin Testing Analysis (ECF No. 15) is hereby DENIED.

       IT IS SO ORDERED, this 15th day of October, 2018.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
